El Juez Asociado Señor Belaval
emitió la opinión del Tribunal.
El día 28 de noviembre de 1955 se radicó en la Sala de Arecibo del Tribunal Superior de Puerto Rico, una acusa-ción por asesinato en primer grado contra Catalino Reyes Morales por haber envenenado a un hijo suyo de dos años de edad. El día 24 de febrero de 1956, el jurado trajo un vere-dicto de culpabilidad por un asesinato en primer grado y el día 29 de febrero de 1956, el Juez que presidió el proceso Hon. Rafael Padró Parés, condenó al acusado apelante a reclusión perpetua. Hasta este momento el acusado apelante estuvo asistido por el Lie. Diego E. Ramos. El día 2 de marzo de 1956, cuando ya no tenía representación profesional alguna, el acusado apelante presentó un escrito de apelación ante este Tribunal.
Desde esa fecha hasta el presente, se ha desarrollado el más dramático esfuerzo por conseguir que el derecho de apelar de Catalino Reyes Morales llegue a una razonable efectivi-dad. La primera moción del acusado apelante de fecha 4 de junio de 1956 solicitando una prórroga de 80 días para que el taquígrafo de la Sala de Arecibo preparara la transcripción de la evidencia a los fines de la apelación interpuesta, fue denegada por el Juez sentenciador, por el fundamento de no haberse radicado en tiempo escrito alguno solicitando dicha transcripción. El 20 de septiembre de 1956 este Tribunal de-cretó la desestimación del recurso por abandono.
El día 31 de octubre de 1958, el acusado apelante, repre-sentado en su nueva gestión por el Lie. Guillermo S. Pier-luisi solicitó de este Tribunal se reinstalara el recurso de apelación desestimado, alegando entonces el apelante que “dada la naturaleza tan grave del delito de que se le acusó y condenó y de su situación de insolvencia y pobreza, para *609proteger su derecho de apelación, no contando con abogado que le atendiera los trámites incidentales para perfeccionar la misma era obligación del Tribunal en el ejercicio de sus poderes de supervisión, velar porque se preparara la trans-cripción de la evidencia, sobre todo, habida cuenta la cir-cunstancia especialísima de estar preso el apelante, impedido de hacer las gestiones necesarias en defensa de sus derechos . . . que su petición es meritoria ya que él no es culpable del delito que se le imputa, de haber envenenado a su propio hijo de dos años de edad . . . que surge asimismo de la de-claración del Doctor Roberto Vega, quien declarara en el caso, que al practicársele la autopsia a dicho menor, existían muchas lombrices vivas en el vientre y los pulmones, lo que no se explica habida cuenta de lo alegado en contra del aquí apelante, en el sentido de haber envenenado su propio hijo con un insecticida y fungicida que necesariamente tenía que matar dichas lombrices . . . que en relación con los derechos del apelante, se le privó del debido proceso de ley, así como también de la igual protección de las leyes, en violación de la sección 7 de la Constitución del Estado Libre Asociado de Puerto Rico”.
Referida la solicitud al Fiscal de este Tribunal, en aquella fecha el Hon. William Fred Santiago, éste se expresó en los siguientes términos: “Que estamos conscientes de que todo litigio tiene que tener un final porque de otra suerte la litiga-ción y los procesos serían intramitables, a la par que se imposibilita el funcionamiento de los tribunales y la ad-ministración de la justicia, si a los litigios y a los procesos judiciales no se les pudiese delimitar el tiempo para los mis-mos .... Que también nos hacemos cuestión del hecho de que la administración de la justicia ha de hacerse en función del hombre y de la sociedad, predicamentos de su razón de ser .... Que también nos hacemos cuestión del hecho de que un acusado al apelar por derecho propio, y sin la asisten-cia y el consejo legal, lo hace a su propio riesgo corriendo *610todas las consecuencias que de ello puedan derivarse . . . . Que no obstante lo anteriormente dicho y en virtud de lo resuelto por esta Hon. Superioridad en el caso de Pueblo v. Santos, 80 D.P.R. 611, 614 (1958) y no empece el hecho de que en este caso de Santos, por haber habido una concesión al acusado, dándole el beneficio de litigar como pobre, lo que no está presente en el caso de autos, situación que los dife-rencia, podría entenderse que la solicitud que un acusado ejer-cita por sí mismo para apelar, podría ser suficiente ‘para que se dé por cumplido el requisito de que se solicite y obtenga una orden para la Transcripción de Evidencia’ .... [Que] si se entiende que a esta solicitud debe dársele una interpreta-ción liberal, cónsona con el contenido doctrinal del caso de Santos, supra, en el uso del poder discrecional de esta Hon. Superioridad podría dejar sin efecto su orden de 20 de sep-tiembre de 1956 y reinstalar el recurso de apelación del aquí acusado mocionante . . .
En efecto, el día 5 de diciembre de 1958, considerada la solicitud del acusado apelante y el informe del Fiscal de este Tribunal en aquella fecha, Hon. William Fred Santiago, dejamos sin efecto nuestra anterior resolución de 20 de septiembre de 1956 desestimando la apelación, reinstalamos el recurso de apelación, solicitamos la devolución del mandato y se le instruyó al Juez sentenciador concederle al apelante un nuevo término para solicitar la transcripción de evidencia.
De muy poco le sirvió al acusado apelante nuestra ins-trucción al Juez sentenciador de conceder un nuevo término para que pudiera solicitarse la transcripción. Con el trans-curso del tiempo había cambiado el cuadro administrativo del tribunal, el taquígrafo que tomó las declaraciones no formaba parte del Tribunal, y aunque al principio estuvo conforme en aceptar una suma razonable que le ofrecía de su propio bolsillo, el abogado del acusado para preparar dicha trans-cripción, después solicitó el doble por el mismo trabajo. Cuando se le cita por desacato el 13 de abril de 1961, con-*611testa el requerido informando su renuncia como taquígrafo de récord, estar trabajando con el Gobierno Federal, en el Departamento de la Guerra, División de la Guardia Nacional y alegando no estar obligado a cumplir con la mostración de causas por no ser empleado de la rama judicial ni de ninguna otra rama del Gobierno de Puerto Rico y porque: “Nada en-contramos en la transcripción de la disposición legal ni en las demás leyes que regulan la profesión de taquígrafo-reporter que imponga a éstos la obligación de cumplir una orden sobre transcripción de evidencia una vez ha renunciado su cargo .... A nuestro juicio, en caso de renuncia el taquígrafo está en la misma situación que cuando se ausenta o incapacita. En otras palabras, el taquígrafo, como fun-cionario del Tribunal, está obligado a prestar sus servicios gratuitamente cuando se permite a una parte a litigar in forma pauperis. Aybar v. Vara, 48 D.P.R. 183 (1935). Esa obligación, sin embargo, cesa, cuando él deja de ser funciona-rio del Tribunal .... Pero hay más. La sección 12 del artículo II de la Constitución del Estado Libre Asociado dis-pone que no existirá la esclavitud ni forma alguna de servi-dumbre involuntaria salvo la que pueda imponerse por causa de delito, previa sentencia condenatoria ... y por la sección 16 del mismo artículo II de la Constitución, se reconoce el derecho de todo trabajador a escoger libremente su ocupa-ción y a renunciar a ella, a recibir igual paga por igual trabajo, a un salario mínimo razonable .... Con vista en estos derechos constitucionales básicos tenemos que concluir necesariamente, que no pudo ser la intención de los hombres que aprobaron nuestra ley fundamental que a unos seres humanos por razón de haber ocupado un cargo público, pueda obligárseles a desempeñar ciertas labores después de haber cesado en su empleo, por renuncia debidamente aceptada, y ello sin recibir remuneración, mientras que a otros los cubre el palio protector de esas garantías constitucionales.”
*612El acusado contestó esta moción en los siguientes tér-minos : “Alega el taquígrafo ahora por primera vez, que para la fecha en que el Hon. Juez Padró Parés, dictó la orden disponiendo hiciese la transcripción de la evidencia en este caso de oficio, ya él no era taquígrafo del Tribunal por haber renunciado. Sin embargo, dicho taquígrafo nada alegó en un principio cuando se le ordenó por primera vez hacer la transcripción de oficio, allá para el mes de enero de 1959. Por el contrario, dicho taquígrafo, con conocimiento de la situa-ción se limitó a acatar la orden del Tribunal y a solicitar prórrogas para llevar a efecto dicha transcripción, prórrogas estas que dilataron y demoraron innecesariamente los pro-cedimientos en este caso en perjuicio del acusado. Se alega así mismo, que el referido taquígrafo, por más de dos años se mantuvo en silencio sin negarse u objetar el hacer la trans-cripción de oficio ordenada por el Hon. Juez Padró Parés allá para enero de 1959, habiendo con su conducta demorado y estorbado la justicia y los procedimientos ante este Honorable Tribunal lo cual constituye un desacato. Se alega así mismo, que el taquígrafo tiene derecho a cobrarle al Pueblo de Puerto Rico en todo caso sus honorarios, pues el Tribunal concedió la insolvencia al acusado y éste no viene obligado a pagar, por lo que siendo dicho taquígrafo el único que puede trans-cribir dichas notas, él viene obligado a transcribir las mismas, bien sea de oficio por haber acatado la orden del Tribunal sin protesta o bien cobrándole al Pueblo de Puerto Rico. Se alega igualmente que no es posible hacer una relación del caso, pues el acusado es un ignorante jíbaro analfabeto y el abogado que suscribe no tomó parte en la defensa durante el curso del juicio ante el Tribunal Superior de Arecibo, igno-rando los hechos y la evidencia ofrecida, siendo el único camino posible para perfeccionar la apelación, la transcrip-ción de las notas taquigráficas. Que la alegación que por primera vez y después de dos años hace el taquígrafo Sr. Berrios para negarse a transcribir las notas taquigráficas *613en abierta desobediencia de la orden del Tribunal es tardía, estando en ‘StoppeT por sus actos a estas alturas para hacerla, perjudicando gravemente al acusado con su conducta dilatoria y maliciosa que constituye a todas luces un desacato a la autoridad de este Tribunal.”
El taquígrafo Sr. Berrios ganó la contienda. Para ello hubo que trasladar el expediente a San Juan pues la orden de desacato la firmó un juez especial. El día 21 de junio de 1961 el acusado apelante, presionado por las órdenes de este Tribunal en el cual aparecía la apelación en aparente estado de abandono, por medio de su diligente defensor, el Lie. Guillermo S. Pierluisi, solicita del Tribunal resuelva si debe o no debe mantener la orden dada al taquígrafo para hacer la transcripción de oficio. El 9 de mayo de 1962 se resuelve por el Tribunal el incidente en los siguientes términos: “Hemos examinado los autos y de los mismos aparece que la orden para la transcripción de evidencia en forma pauperis fue dictada por el Tribunal cuando ya el taquígrafo Sr. Alfredo Berrios Pérez había renunciado su puesto como taquí-grafo de esta Sala. En su consecuencia estimamos que debe-mos dejar como por la presente dejamos sin efecto nuestra orden dictada el 13 de abril de 1961. Se exonera al Señor taquígrafo de cumplir con la orden de transcripción de evi-dencia y toda vez que este caso está pendiente en apelación ante el Tribunal Supremo, procede que el acusado apelante prepare una relación del caso para sostener su recurso de apelación. Notifíquese con copia de esta resolución a las partes.”
La exposición del caso radicada ante este Tribunal está tomada de las declaraciones juradas en poder del Fiscal y dice así:
“El juicio contra Catalino Reyes Morales, G55-192, por Asesinato en Primer Grado comenzó a verse el 15 de febrero de 1956 hasta el 24 de febrero del mismo año, estando el acusado debidamente representado por el Ledo. Diego E. Ramos, Defensor *614Público y el Ministerio Público representado por el Fiscal que suscribe. El Tribunal lo presidió el Hon. Juez Rafael Padró Parés.
Carmen Candelaria Medina: En primer término declaró como testigo del Pueblo de Puerto Rico, Carmen Candelaria Medina, concubina del acusado, quien declaró que durante dicho concubinato el acusado se portó muy bien con ella, fue siempre cariñoso hasta algún tiempo con anterioridad a los hechos im-putados en que injustificadamente empezó a celarla de un in-dividuo nombrado Gustavo Llanes, quien era dueño de una finca que colindaba con el predio de terreno en que ubicaba la residencia del acusado en el Bo. Viví Abajo de Utuado, Puerto Rico.
Declaró, además, Carmen Candelaria Medina que durante el concubinato con el acusado procrearon tres hijos nombrados Ada Irma Reyes de cuatro años de edad, Aurelio Reyes, de dos años y Hortensia Reyes, de diez meses de edad, quienes vivían en compañía y bajo el mismo techo con sus progenitores. Manifestó Carmen Candelaria Medina que surgieron desavenencias y dis-gustos, pero que volvían a reconciliarse cuando el acusado la iba a buscar para continuar viviendo juntos; que el acusado traba-jaba en las faenas en la agricultura, casi siempre en las cercanías de su residencia y que ella le ayudaba en las faenas agrícolas además de atender los oficios del hogar.
Esta testigo siguió manifestando que para el 4 de septiembre de 1955 durante el atardecer y luego del acusado manifestar sus celos, le manifestó a la testigo que acostara a los niños temprano, ella le obedeció, entonces el acusado cerró las puertas de la casa y le dio cuarenta azotes en su cuerpo con un palo de guayabo del grueso de una peseta. Esa noche durmieron separados bajo el mismo techo, al día siguiente, 5 de septiembre de 1955, al atarde-cer, el acusado Catalino Reyes Morales volvió a pedirle que acostara los niños temprano, que ella lo vio amolando un machete con una lima que había comprado ese día, que ella le obedeció acostando los niños a la hora que él le indicó antes y temiendo que fuera a repetirse la agresión de la tarde anterior le abandonó en un descuido yéndose a proteger en casa de su compadre Juan Cortés, donde pasó la noche del 5 al 6 de septiembre de 1955. Esta testigo manifestó que a la mañana siguiente, o sea, día 6 de septiembre de 1955, vino a la Corte de Utuado a explicar los motivos que tuvo para abandonar al acusado.
*615Fotografías: Se ofreció y se aceptó por el Tribunal en evi-dencia dos fotografías que fueron marcadas como Exhibits 1-a y 1-b del Pueblo de Puerto Rico, donde la testigo identificó la marca y huellas de los golpes que alega recibió de manos del acusado en el atardecer del día 4 de septiembre de 1955.'
Cándida Medina González: En el segundo término y como testigo del Pueblo declaró Cándida Medina González mayor de 21 años de edad quien manifestó que para la mañana del 6 de septiembre de 1955 hacía poco tiempo que el acusado y Carmen Candelaria Medina vivían juntos en una casa muy cerca de la casa donde vivía la testigo con su familia. Que ese día 6 de septiembre de 1955, como a las siete de la mañana el acusado Catalino Reyes Morales fue a suplicarle a la testigo que le cuidara sus tres hijos porque alegaba que su mujer lo había abandonado la noche anterior y que iba al pueblo a buscar a alguien que pudiera atenderle sus hijos.
Esta testigo manifestó que ella se negó, pero que a insistencias del acusado y en vista de que éste se veía nervioso y como llorando, accedió en cuidarle los tres niños. Declaró que el acusado le trajo los tres hijos en dos turnos y que el último que le trajo fue al niñito Aurelio Reyes, de dos años de edad y al mismo tiempo que le entrega leche Denia, azúcar y harina de café, el acusado le dijo que ese niñito lloraba mucho porque extrañaba a la madre. Siguió declarando esta testigo que tan pronto el acusado le entregó a su hijo Aurelio Reyes, apenas habían transcurrido dos o tres minutos, casi enseguida del acusado haber dado la espalda para ir al pueblo el niñito empezó a llorar, se esmongó, inclinó los ojos, se veía intranquilo, empezó a botar baba por la boca, no quería ningún alimento y que la testigo pensó que el niñito estaba grave e inmediatamente, no tardó diez minutos, cuando ya ella estaba de camino hacia el Hospital Municipal de Utuado adonde llevó inmediatamente al niño Aurelio Reyes esa misma mañana del 6 de septiembre de 1955.
Cuando el acusado le entregó el niño le dijo: “ese nene la va a molestar mucho y va a estar llorando hasta que yo llegue porque no se queda con nadie”.
Dr. Roberto Vega: El tercer testigo del Pueblo de Puerto Rico lo fue el Dr. Roberto Vega. Se aceptó su capacidad para declarar y manifestó que practicó la autopsia en el cadáver’del niño de dos años de edad, Aurelio Reyes. Que fue traído al Hos*616pital Municipal de Utuado vivo pero falleció casi inmediata-mente; que el niñito Aurelio Reyes mostraba convulsiones y vomitaba un líquido blanco por la boca, que el niñito no respondía estímulos físicos, mostraba dificultad para respirar, tenía un ronquillo, acumulación de secreciones y humedad en los pul-mones, tenía ruidos respiratorios anormales. Que le indicó atropina digitales y estimulantes del corazón.
Declaró el Dr. Roberto Vega que al practicar la autopsia notó que múltiples lombrices, habían invadido distintos órganos del cuerpo del interfecto, que esta situación puede ocurrir después de la muerte de un ser humano pues las lombrices que pueden haber en el organismo tienden a salir después de ocurrir la muerte. Que practicó la autopsia por instrucciones del Fiscal Efraín Ruíz y extrajo el jugo gástrico del cuerpo del interfecto y las visceras para que se hiciera un examen toxicológico. El testigo manifestó que el interfecto fue debidamente identificado.
Manifestó el testigo Dr. Roberto Vega, que no le fue posible determinar la causa de la muerte para no arriesgarse sin tener el resultado del examen toxicológico de las visceras del interfecto. Que los síntomas que observó en el niño Aurelio Reyes eran los que podían observarse en un caso de envenenamiento, tales como el ronquillo que mostraba, la dificultad al respirar, no responder al estímulo físico, esmongamiento, sistema nervioso debilitado, acumulación de secreciones y humedad en los pulmones y aumento en el latido del corazón.
Declaró además que el interfecto era regularmente saludable no tenía el vientre rígido, ni bollos en el vientre como ocurre cuando lombrices en el ser humano tienden a emigrar. Que el niño no tosía. Que cuando hay obstrucción en los pulmones el aire no entra a éstos y en este caso notó que había aire en los pulmones.
Estipulación: Posteriormente y por vía de estipulación entre el abogado defensor y el Fiscal Efraín Ruíz, se sometió una estipulación por escrito fechada 21 de febrero de 1955 que fue aprobada por el Tribunal y que consta en los autos de este caso en Secretaría. En dicha estipulación se dispuso que la evidencia a que se refirió el perito Santiago Carmona en su testimonio llegó a sus manos en la forma siguiente:
El Dr. Roberto Vega extrajo el jugo gástrico, lo entregó al Policía Francisco Román Feliciano, Placa 1471, de Utuado, en un envase que identificó el perito Santiago Carmona y entregó *617al Juez Marín Báez, quien a su vez se lo entregó al Detective Francisco López conjuntamente con la evidencia examinada por el perito Santiago Carmona en la botella color ámbar y en la botella de un cuartillo, así como evidencia de azúcar, café molido y media lata de leche Denia en polvo y una bolsita conteniendo polvo Vapofos, entregando López toda esta evidencia al Asistente Químico Ángel Cordero quien a su vez la entregó al perito Santiago Carmona.
Se estipuló además que las uñas del acusado las obtuvo el Policía Francisco Román del propio acusado las entregó al Fiscal Efraín Ruiz y éste las entregó al Policía Ángel Rivera en dos sobrecitos apartes y pasaron directamente al Asistente Químico Ángel Cordero de manos de Ángel Rivera y de Ángel Cordero al perito Santiago Carmona en las mismas condiciones en que fue obtenida sin alteración de clase alguna.
El Ledo. Diego E. Ramos solicitó del Tribunal se le designara un médico para asesorarlo y se le designó al Dr. J. Rodríguez Quiñones de Arecibo, Puerto Rico.
Santiago Carmona Rafael: En cuarto término prestó tes-timonio el perito químico Rafael Santiago Carmona. Se refirió en su testimonio a cuatro potes de metal conteniendo ampolletas y se marcaron como Identificación 4 del Pueblo. Dos de las ampolletas mencionadas contenían residuos de Vapofos. Identificó dos sobres conteniendo uñas de ambas manos del acusado Catalino Reyes Morales y una bolsa de papel conteniendo determinados polvos. Todo se marcó como Exhibit 4 del Pueblo con letras ABCyD.
Manifestó el perito Santiago Carmona luego de identificar una lata sin tapa de las que se usan para envasar leche Denia conteniendo en el fondo un residuo color arena, que el resultado del análisis de dicha evidencia fue de que la misma contenía paration, que es un veneno tóxico y peligroso. Identificó además y se refirió en su testimonio a una botella de leche que analizada resultó que contenía residuos de Vapofos. Que el residuo pesó 3.4 gramos (1.4% de Vapofos) acompañando e identificando una ampolleta del residuo aislado. Esta parte del testimonio la rela-cionó con una botella de color ámbar de las que se usan para envasar Malta Corona que contenía según dijo, aproximadamente 250 cc. de un líquido parecido a la leche con un ligero color amarillo.
*618Refiriéndose el perito Santiago Carmona a la botella de cristal transparente de cuartillo, con tapón de corcho, que con-tenía 255 cc. de un líquido parecido a la leche con un ligero color amarillo, a cuya evidencia se hizo relación en la estipulación del 21 de febrero de 1956, sometida en evidencia, dijo el perito Santiago Carmona que el resultado del análisis fue de paration en el residuo. Que dicho residuo fue aislado por extracciones y contrifugación (centrifugación), pesando 13.8 gramos aproxi-madamente (6.19% de vapofos), acompañando e identificando este testimonio con la botella del residuo aislado relacionando este testimonio con la botella de un cuartillo que llegó a sus manos según la estipulación escrita y sometida en evidencia y a la que se ha hecho referencia.
Continuó declarando el perito Santiago Carmona en relación a la evidencia sometida por vía de estipulación respecto a las uñas del acusado que en dos sobres apartes recibió para examen, que las uñas de Catalino Reyes Morales en su mano derecha resultaron positivo de paration y que las uñas de Catalino Reyes Morales en su mano izquierda resultaron positivo leve de paration. Manifestó dicho perito que el Vapofos es un producto comer-cial que contiene 15% de paration, compuesto orgánico sintetizado por el Dr. Schraeder y de aplicación exclusiva como insecticida y fungicida. Que la muerte puede ocurrir dentro del término de media a cuatro horas y a veces ocurre dentro de diez minutos después de haberse ingerido el mismo. Que la dosis tóxica es 15 mgm. Que biológicamente produce los siguientes síntomas: pupilas en forma de cabeza de alfiler, pérdida de percepción de profundidad, dolor de cabeza, diarrea, dolor en el pecho, espasmo bronquial, vómitos, salivación, convulsiones, pérdida de reflejos, pérdida respiratoria y muerte.
Dr. Benito Irizarry: Siguió el testimonio del Dr. Irizarry, quien manifestó sobre los síntomas biológicos que produce en el ser humano el Vapofos y a preguntas hipotéticas en relación al testimonio del Dr. Roberto Vega y al testimonio del perito Santiago Carmona declaró que en el caso de Aurelio Reyes interfecto en este caso, debió haberse producido un edema pul-monar y la muerte de dicho ser humano. Que su muerte no pudo haber sido producida por ninguna otra causa y sí por envenena-miento con Vapofos.
*619Declaró el referido Dr. Irizarry que ha tenido experiencia de casos por obstrucción respiratoria por lombrices en donde el paciente muere en un par de horas. Que no se produce el edema pulmonar y que el pulmón en ese caso no recibe aire, no se infla.
Juan Collazo Negrón : Declaró Juan Cortés Negrón que el lunes 5 de septiembre de 1955, después de la 1:00 de la tarde, el acusado Catalino Reyes Morales le compró una lima sin cabo por la que le pagó quince centavos. Que la distancia que había entre su tienda y la casa de Catalino Reyes Morales no era menos de un cuarto de Kilómetro. El nombre de este testigo es Juan Collazo Negrón y no Juan Cortés Negrón.
Policía Francisco Román Feliciano: Prestó testimonio el señor Francisco Román Feliciano, Policía Estatal. Indicó que estuvo a cargo de la investigación de estos hechos y que en la mañana del 6 de septiembre de 1955, el acusado Catalino Reyes Morales se personó al Cuartel Estatal de Utuado informando que su mujer Carmen Candelaria Medina, le había envenenado los nenes con una leche que tenía preparada con veneno de tabaco. Que la había sorprendido con la leche preparada con veneno y se la había botado. Que lo había hecho en dos ocasiones. Que siguiendo instrucciones del Juez Jorge Marín Báez, fue con Catalino a buscar a Carmen.
Manifestó este testigo que Catalino decía que Carmen le había dado el veneno en la leche a los nenes y que el domingo anterior 4 de septiembre de 1955, había sorprendido a Carmen con un veneno preparado en una lata de las usadas para envasar leche Denia, donde le iba a dar el veneno a los nenes y que con motivo de todo esto Catalino manifestó que le había dado una pela a Carmen diciendo Catalino qué le había dicho a Carmen que no la iba a denunciar porque creía que con la pela que le había dado era suficiente. Relató el testigo que las manifestaciones de Catalino se referían a hechos ocurridos el domingo 4 de sep-tiembre de 1955. Que esa noche se habían quedado tranquilos y habían almorzado y desayunado al día siguiente como de cos-tumbre. Que al día siguiente lunes, Catalino había ido a trabajar.
Manifestó dicho testigo que Carmen le informó que Catalino la celaba de Gustavo Llanez y que por eso le pegaba. Que el lunes 5 de septiembre de 1955 el acusado tuvo unas palabras con Gustavo Llanez por celos. Que Catalino dijo que iba a comprar una lima para amolar el machete porque lo de ella iba a ser más *620grande que la noche anterior y que con motivo del temor que la fuera a cortar se había ido de la casa el lunes poco después de las 6:00 de la tarde. Dijo este testigo que Catalino Reyes, el acusado, le manifestó que su concubina Carmen Candelaria Medina, lo había abandonado en la tarde del lunes 5 de septiembre de 1955 y que lo había dejado solo con los nenes, o sea, con sus hijos. Que el martes por la mañana él había dejado los nenes con una vecina para que le cuidara los nenes en lo que iba al pueblo.
Juan Cortés: El último testigo en declarar lo fue el señor Juan Cortés, quien manifestó que el lunes 5 de septiembre de 1955 al atardecer llegó a su casa su ahijada Carmen Candelaria Medina y que pasó la noche del 5 al 6 de septiembre de 1955 en su casa muy distante, a más de un kilómetro o dos de la casa en donde residía Carmen Candelaria Medina y Catalino Reyes Morales.
Declaraciones Juradas del Acusado: Por último, se pre-sentaron y se aceptaron en evidencia por el Tribunal, dos declara-ciones juradas y suscritas por el acusado Catalino Reyes Morales, una fechada 8 de septiembre de 1955 que consta de dos páginas por ambos lados, y la otra declaración de fecha 21 de septiembre de 1955 que consta de una página por ambos lados. Dichas de-claraciones aparecen en los autos de este caso como Exhibit 5A del Pueblo y como Exhibit 5B del Pueblo.
Primera Declaración: En la primera declaración del acusado Catalino Reyes Morales, de fecha 8 de septiembre de 1955, sus-tancialmente éste manifestó que hacía siete meses vivía con Carmen Candelaria Medina y sus tres hijos entre los que men-cionó al interfecto Aurelio Reyes, quien iba a cumplir dos años de edad. Manifestó que tuvo desavenencias con su concubina, pero que mientras vivieron en la finca de Julio Villafaño no hubo discusiones entre ambos. Que nunca tuvo celos de su mujer, que ella era amable y cariñosa.
Que para el domingo 4 de septiembre de 1955 ambos estaban contentos y alegres y ella le ayudó a trabajar en un semillero. Que al día siguiente se desayunó y almorzó como de costumbre. Aceptó haber amolado un machete el lunes por la tarde. Que el domingo 4 de septiembre de 1955 entre 6:00 y 7:00 de la noche su mujer y él tuvieron un trastorno. Que le había dado una pela a la mujer con un palo de guayabo. Que ella no se defendió de los golpes. Que esa pela se la dio a su mujer porque había sentido *621un fuerte olor a veneno y que vio leche preparada con veneno, manifestando que no vio que ella tratara de envenenar a sus hijos o que fuera a darle de esa leche a los nenes. Que al día siguiente, lunes 5, tanto él como los nenes almorzaron y comieron tranquilos. Que no sintió temor de que ella lo envenenara a él o a los nenes al día siguiente.
Manifestó el acusado que el lunes 5 de septiembre de 1955 su concubina, Carmen Candelaria Medina, lo abandonó como a las 7:00 de la noche. Que había ido al amanecer luego de su con-cubina haberlo abandonado a casa de una vecina para que le cuidara sus hijos en lo que él iba al pueblo. Que su niño, re-firiéndose a Aurelio Reyes, estaba bien de salud, no se quejaba de nada, estaba contento y alegre. Que durante la noche del 5 al 6 de septiembre de 1955 había dejado una latita con leche Denia envenenada en el piso, pero que al día siguiente cuando se dispuso a llevarla al cuartel, la misma estaba en el mismo sitio y contenía la misma cantidad que al momento de dejarla en el piso de su casa.
Segunda Declaración: Refiriéndonos a la declaración jurada del acusado Catalino Reyes Morales de fecha 21 de septiembre de 1955 manifestó el acusado libre y voluntariamente que había salido el martes 6 de septiembre de 1955 por la mañana hacia el Cuartel de la Policía con la leche en la botella y una latita de leche Denia. Que su hijo Aurelio Reyes había dejado de tomar en botella y tomaba en tazas. Que el domingo anterior le había dado cuarenta palos a su concubina. Que en una tablilla había una bolsa con veneno el domingo anterior a la fecha de los hechos. Que no botó la bolsita de veneno el domingo en la letrina por falta de precaución.
Que cuando tomó la bolsita en sus manos la cogió con bastante precaución con dos dedos por una esquinita de la bolsa con los dedos índice y pulgar de la mano derecha. Que nunca metió las manos dentro del saco. Que volvió a ver la bolsa con el veneno el lunes siguiente a las 6:30 de la tarde sobre el fogón. Que la botella y la lata de leche que alega había visto el lunes por la tarde la dejó en el piso en una esquina de la casa.
Manifestó el acusado en su declaración jurada que conocía que el veneno a que se refirió en su testimonio era peligroso. Declaró además el acusado que en los últimos meses hasta la fecha en que ocurrieron los hechos no bregaba con esa clase de veneno. Aceptó además que había consentido libremente en que *622le extrajeran las uñas de la mano derecha; y mano izquierda para examinarlas en el laboratorio, consintiendo en que las mismas se examinaran para ver si había alguna sustancia vene-nosa.”
Como se ve, la exposición del caso radicada en este Tribunal, por consistir de las declaraciones que constan en el expediente del Sr. Fiscal de la Sala de Arecibo, Hon. Efraín Ruíz Laabes, no contiene las objeciones de la defensa a la prueba documental u objetiva o al interrogatorio oral de los testigos de cargo, ni el contrainterrogatorio de la defensa a dichos testigos, ni las instrucciones al Jurado del Juez que presidió el proceso, Hon. Rafael Padró Parés.
En su alegato, la digna representación del acusado ape-lante, señala los siguientes errores: (1) Dadas las circuns-tancias que rodean la exposición del caso, se priva al acusado del debido proceso de ley al no poder, en el ejercicio de su derecho de apelación, tener el beneficio de que este Honorable Tribunal revise las instrucciones dadas al Jurado por el Juez Sentenciador. (2) Se cometió el error de derecho al admitir fotografías de golpes alegadamente causados por el acusado a su concubina Carmen Candelaria Medina, golpes éstos que nada tenían que ver en relación directa con el caso en sí y que más bien sirvieron para impresionar al Jurado desfavorablemente en contra del acusado. (3) Porque la prueba en este caso es estrictamente circunstancial, confusa, que no excluye la posibilidad de haber muerto el menor Aurelio Reyes como resultado de las lombrices halladas en su cuerpo o como resultado de haber sido envenenado por su propia madre, Carmen Candelaria Medina.
1. Cuando el 10 de febrero de 1964, y en virtud de una estipulación firmada por el Fiscal de la Sala de Arecibo del Tribunal Superior de Puerto Rico, Lie. Efraín Ruíz Laabes y por el abogado del acusado apelante Lie. Guillermo S. Pier-luisi, se radica en este Tribunal la exposición del caso, está en vigor en Puerto Rico la Regla 208 de las Reglas de Procedí-*623miento Criminal de 1963, que dispone: “En caso que no se hubieren tomado notas taquigráficas de la prueba o de los procedimientos durante una vista o juicio, o que por cualquier razón dichas notas no pudieren transcribirse, el apelante podrá preparar una exposición de la prueba o una relación de los procedimientos, usando para ello los mejores medios dis-ponibles, incluyendo su recuerdo, para ser usada en lugar de una transcripción taquigráfica. Esta exposición o relación se notificará al fiscal, quien deberá presentar sus objeciones o proponer enmiendas, dentro de los diez días después de notificado. Inmediatamente después, dicha exposición o rela-ción con las objeciones o enmiendas propuestas, se someterá al Tribunal Superior para su resolución y aprobación, y el Secretario de dicho Tribunal las incluirá, así resueltas y aprobadas, en el expediente de apelación.”
Es indudable que un simple traslado de la investigación del Fiscal, en forma narrativa, a la exposición del caso, no es lo que propone la Regla 208, antes acotada. La exposición, en cuanto a su contenido, tiene que ser algo parecido a la transcripción de la vista, con la insaculación del Jurado, su calificación y aprobación final, con sus ofrecimientos de prueba, las objecciones a la admisión de la misma, las resoluciones del Juez que preside el proceso admitiendo o denegando la prueba ofrecida, las instrucciones al jurado. En este caso, la exposición contiene todo lo que puede ser per-judicial al acusado y nada de lo que pueda serle beneficioso. Es lo mismo que condenar a un hombre únicamente por la prueba que haya podido acumularse en contra suya. La digna representación del acusado apelante hace énfasis en la ausencia de las instrucciones al Jurado en su totalidad, por su parte, la digna representación del Estado parece inclinado a afirmar que las instrucciones no son parte intrínseca del legajo de la apelación. Lo más que hemos dicho hasta ahora es que: “La alegación al efecto de que le fue perjudicial el que el Juez que presidió la vista no hiciera un resumen *624de la prueba se contesta con la afirmación que aparece en el récord, por parte de la defensa, de que está conforme con que no se haga tal resumen:” Pueblo v. Rivera Romero, 83 D.P.R. 471 (Dávila) (1961), cita precisa a las págs. 484 in fine y 485. En ese mismo caso a renglón seguido se llama la atención a lo resuelto en un caso anterior nuestro: Pueblo v. Millán, 71 D.P.R. 440 (Negrón Fernández) (1950), cita precisa a las págs. 443-445:
“Según aparece de los autos ante nos, el juez de la corte inferior, al comenzar sus instrucciones al jurado, manifestó: ‘Las partes estipularon que no se hiciese un análisis de la prueba.’ Si bien en el récord no aparece una estipulación en ese sentido, no estamos en condiciones de resolver que en efecto así no se acordara por las partes, sobre todo cuando nada hay en autos que indique que el acusado por conducto de su abogado hiciera objeción a las manifestaciones del tribunal o tomara excepción de las instrucciones al jurado. Es ahora en apelación, por primera vez, que sostiene que no hubo tal estipulación. En Pueblo v. Valentín, 63 D.P.R. 787, 794 (1944), dijimos:
‘Es cierto que la corte está obligada a hacer un resumen de la evidencia, según se ha resuelto en los casos de Pueblo v. Cartagena, 54 D.P.R. 870 y Pueblo v. Lebrón, 61 D.P.R. 657; pero cuando la corte, por inadvertencia o por alguna otra razón deja de hacerlo, es al acusado a quien corresponde solicitar de la corte que así lo haga. Si el acusado, como ocurrió en el presente caso, renuncia ese derecho al hacer constar expresamente que no tiene objeción alguna a las instrucciones, no tiene motivo alguno para quejarse. Además, no estamos convencidos de que el acusado haya sufrido perjuicio alguno.’
Estamos satisfechos, bajo las circunstancias de este caso, de que, según lo indicó el juez inferior, el acusado renunció al resumen de la prueba, y de que por lo tanto no tiene motivo alguno para quejarse. No obstante, precisa repetir aquí una vez más lo dicho en Pueblo v. Lebrón, 61 D.P.R. 657, 670, y reiterado en Pueblo v. Rodríguez, 69 D.P.R. 980, 987, que es expresión cabal de la norma que los jueces de distrito deben invariable-mente seguir, en juicios por jurado, conforme al inciso 8 del artículo 233 del Código de Enjuiciamiento Criminal:
*625‘La práctica de omitir el juez hacer el resumen de la prueba, no sólo es contraria al precepto expreso de la ley, si que perjudi-cial a los fines de la justicia. La razón por la cual debe hacerse un resumen de la prueba es, como dice el precepto transcrito, traer a la atención del jurado los hechos esenciales presentados por una y otra parte. En otras palabras, separar la paja del grano, evitando así que el jurado pueda ser inducido a error o confusión al tomar en cuenta hechos que son inmateriales para la resolución del caso. Es más, el juez en sus instrucciones no debe transmitir la ley en abstracto. El jurado se compone de personas legas en materia de Derecho y transmitirles la ley en esa forma, equivale a poner en sus manos los estatutos para que ellos resuelvan el caso de acuerdo con la interpretación que crean más correcta. Por eso la mejor práctica es, después de hacer el resumen, exponer al jurado las distintas conclusiones a que pueden llegar en la apreciación de la prueba e indicarles entonces el veredicto que proceda de acuerdo con cada una de dichas conclusiones. De esa forma la misión del jurado queda circuns-crita a sus verdaderos límites, es decir a determinar las cuestiones de hecho, y se evita que a pesar de estar todos de acuerdo en cuanto a los hechos, incurran en error en la aplicación de la ley.’ ”
Un asesinato en primer grado, como consecuencia de los distintos elementos mentales y reglas de la intencionalidad que intervienen en la reducción del grado, exige siempre cierto refinamiento judicial, para cumplir con el deber de darle al jurado las instrucciones más cabales. Al momento de resumir la prueba, hay ciertos hechos, algunos estados de pasión, atisbos de violencia que deben destacarse por el perito de la ley para que el jurado entienda mejor la modali-dad del delito a que corresponde cada situación de hecho. Hubiera sido imposible la reconstrucción de dichas instruc-ciones por el ilustrado Juez que presidió el proceso porque cuando se firma la estipulación por las partes, el ilustrado Juez no formaba parte del Tribunal Superior de Puerto Rico y cualquiera reconstrucción suya hubiera sido objetable.
2-3. Si bien puede admitirse que hay prueba en cuanto a la muerte de un niño, presuntivamente por en-*626venenamiento, el motivo, el designio de la voluntad, la in-tención hay que establecerlo en virtud de una simple deduc-ción de los hechos. En este caso, igual peso tendría la posibili-dad del descuido que del hecho intencional. Siendo esto así, cumple mejor con los fines de la justicia un nuevo juicio, en el cual además del esclarecimiento de los hechos, tengamos un cuadro más claro del peritaje sobre la causa de la muerte.

Debe revocarse la sentencia dictada por la Sala de Arecibo del Tribunal Superior de Puerto Rico de fecha 29 de febrero de 195-6.

El Juez Asociado Señor Pérez Pimentel concurre con el resultado en voto separado al cual se une el Juez Asociado Señor Dávila. El Juez Asociado Señor Blanco Lugo concurre con el resultado en voto separado con el cual está conforme el Juez Asociado Señor Ramírez Bages. El Juez Asociado Señor Santana Becerra no intervino.